            Case 1:21-cv-00225-DAD-JLT Document 9 Filed 04/19/21 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    GEORGE AVALOS, an individual,                 Case No.: 1:21-cv-00225 NONE JLT
12                   Plaintiff,                     ORDER CLOSING THE ACTION
                                                    (Doc. 8)
13           v.
14    LAURELGLEN-BAKERSFIELD,
15                   Defendants.
16

17          The plaintiff has filed a voluntary dismissal with prejudice under Federal Rules of Civil

18   Procedure Rule 41(a)(1(A)(1). (Doc. 8) He notes that the parties will bear their own fees and costs.

19   Id. Accordingly, the Clerk of Court is DIRECTED to close this action.

20

21   IT IS SO ORDERED.

22      Dated:     April 19, 2021                            _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27
28
